DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment submitted on 30 June 2021.  After entry of the amendment, claims 1-3, 6-10, 14-15, 17-21, 23-25 and 28 are currently pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al (US Patent Application Publication No. US 2019/0330113 A1).

The instant claims are obvious over the reference.
As for claim 1, the reference teaches magnesium oxide, magnesium sulfate, water, fiber, and hardening agent. The hardening agent is believed to meet the adhesive.  The chemical additives which is a mixture of citric acid and calcium carbonate in a weight ratio range of about 1:0.2 to about 1:2 meets the organic acid component and based on the weight ratio range the amount overlaps the claimed amount and in the case where the claimed ranges "overlap or lieinside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05.
As for claim 6, the composition teaches diamond/quartz sand which meets the aggregate component. 
As for claim 9, the reference teaches that citric acid can be added. 
As for claim 10, the composition forms a synthetic stone slab which would be an example of a structural assembly board.
.

Response to Arguments
Applicant’s amendments and arguments with respect to the rejections of the claims over Chinese Patent Specification No. CN 107266009 A; Chinese Patent Specification No. CN 107117930 A; Chinese Patent Specification No. CN 105218148 A; Chinese Patent Specification No. CN 107010991 A; Chinese Patent Specification No. CN 106246078 A; Chinese Patent Specification No. CN 107140933 A; and Chinese Patent Specification No. CN 104761279 A have been fully considered and are persuasive.  Accordingly, the rejection of the claims over these references have been withdrawn. 
Applicant's arguments filed 30 June 2021 have been fully considered but they are not persuasive with respect to the rejection of the claims over Chu et al (US Patent Application Publication No. US 2019/0330113 A1).
Applicant argues that the incorporation of the subject matter of claim 16 (which was previously indicated by the examiner as being allowable if rewritten in independent form) overcomes the rejection.  
To this argument the examiner respectfully disagrees.  While claim 16 was previously indicated as being allowable in independent form, it should be noted that claim 16 depends from claim 14, not claim 1, and therefore the insertion of some of the limitations of claim 16 into claim 1 is not seen to overcome the art rejection of the claims over Chu et al (US Patent Application Publication No. US 2019/0330113 A1).  Note also that claim 9 which makes .

Allowable Subject Matter
Claims 14-15, 17-21, 23-25, and 28 are allowed.
Claims 2-3 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most pertinent art found, fails to teach or render obvious the limitations found in these claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367.  The examiner can normally be reached on Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731


ajg
July 7, 2021